DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11, 16 and 18 are cancelled. Claims 12 and 15 are amended. Claim 21 is newly added. Claim 12 is an independent claim. Claims 12-15, 17 and 19-21 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15, 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 12 “…A method for forming a silicon substrate … an ingot puller apparatus…the ingot puller apparatus” constitutes an indefinite subject matter. While reciting “A method for forming a silicon substrate”, claim 1 positively recites “an ingot puller apparatus”. Therefore, Claim 1 embraces the apparatus and process limitations in the same claim, thus failing to clearly recite the boundaries sought for protection. Claims 13-15, 17 and 19-21 are rejected because they depend on claim 1.
The recited in claim 12 “…forming a silicon substrate…the dwell time… slicing the single crystal silicon ingot into substrates” constitutes an indefinite subject matter. It is not clear whether the “substrates” refers to the previously recited “silicon substrate” or not. Therefore, the metes and bounds of claim 12 are not readily ascertainable. For examining purpose, “slicing the single crystal silicon ingot into substrates” is interpreted as “slicing the single crystal silicon ingot into the silicon substrate”. Also there is insufficient antecedent basis for the limitation “the dwell time” in the claim. Clarification and/or correction are/is required. Claims 13-15, 17 and 19-21 are rejected because they depend on claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-15, 17 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koichi et al (JP 2002064102 A, machine translation, “Koichi”) in view of Harada et al (US 20110263126 A1, “Harada”) and Iida et al (US 6066306 A, “Iida”).
Regarding claim 12, Koichi (entire document) teaches a method for forming a silicon substrate with reduced grown-in nuclei for epitaxial defects, the method comprising adding an initial charge of polycrystalline silicon to a conventional CZ silicon single crystal pulling furnace/apparatus (0046 and 0050); adding boron to the silicon single crystal pulling furnace (0046 and 0050), the boron atom concentration is preferably 1.8 x1018 atoms/cm3 or more (0031 and 0046), the silicon single crystal is grown from the melt comprising the silicon and the boron (0046). 
Koichi does not explicitly teach a crucible, heating the crucible to cause the initial polycrystalline silicon to cause a silicon melt to form in the crucible, and contacting a silicon seed crystal with the doped silicon melt; withdrawing the silicon seed crystal to grow a single crystal silicon ingot. However, it is a conventionally known practice that the conventional CZ silicon single crystal apparatus comprises a crucible for melting raw material charge by a heating process, a seed crystal is made to contact with the melt, and a silicon crystal ingot is pulled from the melt, as taught by Harada (0101, 0104 and 0108). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the process of Koichi would have used the crucible, the heating process and a seed contacting the melt per teachings of Harada in order to provide a suitable conditions for pulling the silicon single crystal (Harada 0108).
Koichi/Harada teaches the ingot having a constant diameter portion (Koichi 0052, Harada 0108); controlling (i) a growth velocity, v, and/or (ii) an axial temperature gradient, G, during the growth of a segment of the constant diameter portion of the ingot such that the ratio v/G is less than a critical v/G (Koichi 0022, 0045, 0048 and 0052; Harada 0060-0061); pulling the segment through a hot zone of the ingot puller apparatus (Koichi 0050, 0052; Harada 0047, 0057, 0060, 0061, 0063, 0064, 0068, 0083, 0085); the segment being cooling as the segment is pulled through the hot zone (Koichi 0052; Harada 0058); a silicon single crystal substrate or wafer is sliced from the obtained silicon single crystal (Koichi 0016, 0023, 0044, 0049 and 0052; Harada abstract); Koichi/Harada does not explicitly teach that the segment being cooed to 950 °C or less as the segment is pulled and the dwell time the segment of the constant diameter portion of the ingot is in the temperature range from 1150°C to 950°C is less than 160 minutes. However Iida teaches a method, wherein the pulled single crystal passing through a temperature zone of 1050ºC-850ºC is 140 minutes or less (abstract, col 4 lines 1-10). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Koichi/Harada per teachings of Iida in order to provide single crystal wafers having an extremely low defect density (Iida abstract). Furthermore, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Koichi/Harada/Iida teaches that the ingot has a diameter of 6 inches (around 152mm) and  a straight body length is 900 mm (Harada 0108), meeting the claim.
Regarding claim 14, Koichi/Harada/Iida teaches that the pulled single crystal passing through a temperature zone of 1050ºC-850ºC is 140 minutes or less (Iida abstract, col 4 lines 1-10), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Koichi/Harada/Iida teaches that the concentration of boron is 1.8 x 1018 atoms/cm3 or more (Koichi abstract, 0011, 0016, 0029, 0044, 0046, 0052 and claim 1), and the v/G is controlled between 0.10 to 0.32 mm2/ºC*mm (Koichi 0045, 0048, 0052), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Koichi/Harada/Iida teaches that boron and polycrystalline silicon are added to the crystal pulling furnace for forming the melt and pulling the silicon crystal (0046), e.g., the melt is not doped with carbon.
Regarding claim 18, Koichi/Harada/Iida teaches cutting (slicing) the single crystal silicon ingot into substrates (Koichi 0023, 0049, 0052; Harada abstract; Iida col 10 lines 58-60).
Regarding claim 19, Koichi/Harada/Iida teaches that the length of the segment is the entire constant diameter portion (straight body portion) of the ingot (Harada 0108).
Regarding claim 20, Koichi/Harada/Iida teaches forming a silicon substrate (Koichi 0023, 0049, 0052; Harada abstract; Iida col 10 lines 58-60), contacting a front surface of the silicon substrate with a silicon-containing gas, and the silicon-containing gas decomposing to form an epitaxial silicon layer on the silicon substrate (Koichi 0038; Harada 0075).
Regarding claim 21, Koichi/Harada/Iida teaches that the concentration of boron is 1.8 x 1018 atoms/cm3 or more (Koichi abstract, 0011, 0016, 0029, 0044, 0046, 0052 and claim 1), and the v/G is controlled between 0.10 to 0.32 mm2/ºC*mm (Koichi 0045, 0048, 0052), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “…independent claim 12 states that the segment of the constant diameter portion of the ingot is cooled from its solidification temperature to 950°C or less as the segment is pulled through the hotzone of the ingot puller apparatus, with the dwell time the segment of the constant diameter portion of the ingot is in the temperature range from 1150°C to 950°C being less than 160 minutes… Iida is silent as to the temperature control/cooling 1150°C to 1050°C” have been considered, but not found persuasive. As addressed above, Koichi/Harada teaches pulling the segment through a hot zone of the ingot puller apparatus (Koichi 0050, 0052; Harada 0047, 0057, 0060, 0061, 0063, 0064, 0068, 0083, 0085); the segment being cooling as the segment is pulled through the hot zone (Koichi 0052; Harada 0058); a silicon single crystal substrate or wafer is sliced from the obtained silicon single crystal (Koichi 0016, 0023, 0044, 0049 and 0052; Harada abstract). It is noted that Koichi/Harada does not explicitly teach that the dwell time the segment of the constant diameter portion of the ingot is in the temperature range from 1150°C to 950°C is less than 160 minutes. However Iida teaches a method, wherein the pulled single crystal passing through a temperature zone of 1050ºC-850ºC is 140 minutes or less (abstract, col 4 lines 1-10). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Koichi/Harada per teachings of Iida in order to provide single crystal wafers having an extremely low defect density (Iida abstract). The teachings of Koichi/Harada/Iida overlaps the instantly claimed temperatures and dwell time, as just addressed above. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Furthermore, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al (US 6569237 B2) teaches that the single crystal is employing a passing or residence time in the temperature range of 1150-1050 of not less than 50 minutes and/or a passing or residence time in the temperature range of 1050-950 of not more than 40 minutes in the step of pulling up the single crystal (abstract)..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714